193 F.2d 34
COLUMBIA AUTO LOAN, Inc., trading as Columbia Credit Company, a body corporate, by and through its President, Samson Dewey Gottlieb, Appellantv.DISTRICT OF COLUMBIA, Appellee.
No. 10971.
United States Court of Appeals District of Columbia Circuit.
Argued October 19, 1951.
Decided November 8, 1951.
Writ of Certiorari Denied March 3, 1952.

See 72 S. Ct. 553.
Appeal from the Municipal Court of Appeals for the District of Columbia.
Samuel F. Beach, Washington, D. C., with whom Leslie C. Garnett and Bernard Margolius, Washington, D. C., were on the brief, for appellant.
Chester H. Gray, Principal Asst. Corporation Counsel for the District of Columbia, Washington, D. C., with whom Vernon E. West, Corporation Counsel, Milton D. Korman, Asst. Corporation Counsel, and Clark F. King, Asst. Corporation Counsel, all of Washington, D. C., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion of Judge Clagett. Mun.Ct.App.D.C., 78 A.2d 857.